Dear Mr. Pittman:
This office is in receipt of your request for review for Atty. Gen. Op. No. 00-09 in light of the change of your work hours.  You indicate you have been informed by the Board of Commissioners of Fire Protection District No. 5 that you are now to work no more than 30 hours a week and only on as an as needed basis.  You ask that this office review the changes in light of the original request for an opinion, and issue a new opinion regarding the changed situation.
In Atty. Gen. Op. No. 00-09 it was concluded that you could not hold the full-time appointed position of Fire Chief for St. Tammany Parish Fire District No. 5 and the elected position as Alderman for the Village of Folsom.  It was observed that when you work as Fire Chief at least seven hours per day and at least thirty-five hours per week that is defined in the dual officeholding law as "fulltime".  Under the dual officeholding law a person holding an elective office in a political subdivision of this state shall not at the same time hold a full-time appointive office in a political subdivision of the state.
This office finds no prohibition in you holding elective office in a political subdivision and at the same time holding an appointive office in a political subdivision of this state that is part time if such office is properly provided for by the St. Tammany Fire District No. 5.
We hope this clarifies the earlier opinion, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
By:
                                       BARBARA R. RUTLEDGE Assistant Attorney General
RPI/bbr
Mr. David Pittman P.O. Box 39 Folsom, LA  70437
Date Received:  Feb. 23, 2000 Date Released:  March 22, 2000
BARBARA B. RUTLEDGE Assistant Attorney General